DETAILED ACTION
Response to Amendment
	The Amendment filed October 12, 2021 has been entered. Claims 1-8 and 11-31 remain pending in the application.	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-8 and 11-31 are rejected under 35 U.S.C. 103 as being unpatentable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 5, 7, 8, 11, 13, 14, 16-18, 20, 21, 23-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Greenspan et al. (US 2016/0179681), Gambino (US 2020/0004603), and Aggarwal et al. (US 2015/0242337).
Regarding claim 1, Greenspan et al. disclose: 
A controller to manage use of cache regions, the controller comprising:
a cache (FIGURE 1A Set Associative Cache 125) and 
circuitry (FIGURE 1A Cache Controller 130) to read a request to lock a portion of the cache (FIGURE 3 Receive lock request 315; [0029] The cache controller 130 is configured to receive lock requests from a device such as the processor 105 or IO device 120. For example, the lock request may be a request to lock a cache way, or a specific memory address or block of memory addresses associated with the cache way) and indicate whether the request is granted or denied (FIGURE 3 Lock way? Yes or No; [0029] The cache controller 130 determines whether to lock a way in the cache in response to the lock request), wherein the cache comprises different types of cache devices (FIGs. 1A/1B; [0027] The cache 125 shown may represent one or more levels of cache within one or more cores, a set of one or more shared cache units and external memory 110. The set of shared cache units may include one or more mid-level caches, such as level 2 (L2), level 3 (L3), level 4 (L4), or other levels of cache, a last level cache (LLC), and/or combinations thereof), wherein the request to lock a portion of the cache comprises a request to lock a portion of at least one of the different types of cache devices ([0029] cache controller 130 to manage operations at the cache 125…the lock request may be a request to lock a cache way, or a specific memory address or block of memory addresses associated with the cache way. The cache controller 130 determines whether to lock a way in the cache in response to the lock request) and…wherein the…level of the cache to lock comprises one or more of level-1 (L1), ([0029]) and wherein the circuitry is to provide a response ([0029])
Greenspan et al. discloses a lock request to lock a cache way, or a specific memory address or block of memory addresses associated with the cache way. Greenspan et al. do not appear to explicitly teach “data to identify one or more regions of a cache that are locked or available to be locked in response to a request to lock a region of the cache and…an identification of a specific level of cache to lock, wherein the specific level of the cache to lock comprises one or more of level-1 (L1), level-2 (L2), or last level cache (LLC)…to grant the request based at least on the identified region being unlocked, or a response to deny the request to lock the portion of the cache based at least on the portion of the identified region being identified as locked by the data.” However, Gambino discloses”
…provide a response to grant the request based at least on the identified region being unlocked (FIG. 12 Step 1225 Mark the lock requesting core as owning the lock of the lockable portion of the shared memory resource), or a response to deny the request to lock the portion of the cache based at least on the portion of the identified region being identified as locked by data (FIG. 12 Step 1210 Add a memory lock request, by the lock requesting core, to a lock waiting list associated with the lockable portion of the shared memory resource based on the shared location indicating the locked state), and wherein the data is to identify one or more regions of the cache that are locked or available to be locked in response to a request to lock a region of the cache (FIG. 3; [0042] a memory table lock structure state 300 can include a plurality of cache lines as part of the lock management 206 of FIG. 2 to control a locked state 215 of the lockable portion 208 of the shared memory resource 204 of FIG. 2, such as a shared memory table; [0043] The LOCK_IS_HELD can indicate whether the lock is held (YES or NO)).
Greenspan et al. and Gambino are analogous art because Greenspan et al. teach locking of ways in a set-associative cache and Gambino teaches memory lock serialization in a multi-processing system.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Greenspan et al. and Gambino before him/her, to modify the teachings of Greenspan et al. of locking a specific cache way, or a specific memory address or block of memory addresses associated with the cache way, with the memory table lock structure of Gambino because the memory table lock structure that identifies regions of the cache that are locked reduces lock contention thereby preventing hot cache lines and increasing system performance (Gambino [0028]-[0029]).
The combination of Greenspan et al. and Gambino disclose a lock request to lock a cache way, or a specific memory address or block of memory addresses associated with the cache way. The combination of Greenspan et al. and Gambino do not appear to explicitly teach “an identification of a specific level of cache to lock, wherein the specific level of the cache to lock comprises one or more of level-1 (L1), level-2 (L2), or last level cache (LLC).” However, Aggarwal et al. disclose:
…an identification of a specific level of cache to lock, wherein the specific level of the cache to lock comprises one or more of level-1 (L1), level-2 (L2), or last level cache (LLC) ([0019] determine a type of the cache memory 203, i.e., L1 cache, L2 cache, and L3 cache that is to be selected)…
Greenspan et al., Gambino, and Aggarwal et al. are analogous art because Greenspan et al. teach locking of ways in a set-associative cache; Gambino teaches memory lock serialization in a multi-processing system; and Aggarwal et al. hierarchical cache memory locking.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Greenspan et al., Gambino, and Aggarwal et al. before him/her, to modify the combined teachings of Greenspan et al. and Gambino with the teachings of Aggarwal et al. that lock a specific level of the cache because completely locking a cache level instead of partially locking (i.e. cache-way locking) a cache would protect against erroneous handling to different hierarchies of cache memory (Aggarwal et al. [0004]).
Regarding claim 2, Greenspan et al. further disclose: 
The controller of claim 1, wherein the circuitry is to read a second request, the second request received from a same requester as that of the request and after the request and the second request is to request a different region than the region specified in the request ([0029] The device 120 can then send a second lock request for a different address to the cache controller 130).
Regarding claim 4, Greenspan et al. further disclose:
The controller of claim 1, wherein the request comprises a specification of one or more of: 
a pin [0029] The cache controller 130 is configured to receive lock requests) or unpin ([0030] The cache controller 130 can unlock ways during regular system operation in response to a request from the device 120, for example, when the device 120 has finished a particular operation), top of range, bottom of range, or class of service.
Regarding claim 5, Greenspan et al. further discloses:
The controller of claim 1, wherein the request comprises a specification of one or more of: 
([0028] Some or all of the ways 145 in the cache sets 140 are lockable. In some embodiments, a specific number of ways 145 within a set 140 are lockable for a device 120 using a lock limit, as described herein. In some embodiments, a specific number of ways 145 within a set 140 are lockable for a single requesting agent (e.g., device 120), a group of requesting agents, or overall for the cache 125), or class of service.
Regarding claim 7, Greenspan et al. further disclose: 
The controller of claim 1, wherein when the response comprises an indication of a denied request, the indication comprises one or more of: 
an indication a region is locked, a way limit is reached ([0029] When a threshold number of ways in a given set have been locked for the device 120 (e.g., when the number of ways locked for the set is equal to a lock limit), the cache controller 130 can deny the lock request and issue a rejection to the device 120), a set limit is reached, an expansion is possible, indication that a capacity limit has been reached, or an indication that the controller tried to defragment the region but still failed.
Regarding claim 8, Gambino further discloses:
The controller of claim 1, comprising a memory to store the data ([0042] a memory table lock structure state 300…such as a shared memory table).
Regarding claim 11, Greenspan et al. further disclose: 
The controller of claim 1, comprising a server ([0093] One embodiment may be described in the context of a…server system), data center, rack, or network interface and wherein: 
the server comprises at least one memory device and at least one processor, the at least one processor to execute an application that provides the request and is to access data from the (FIG. 4 memory 420, processor 402, cache 404; [0093] In this illustrated embodiment, processor 402 includes one or more execution units 408 to implement an algorithm that is to perform at least one instruction. One embodiment may be described in the context of a single processor desktop or server system), 
the data center comprises at least one memory device and at least one processor, the at least one processor of the data center to execute a second application that provides the request and is to access data from the cache, and 
the network interface to transmit and receive packets that comprise data for access by the application or the second application from the cache.
Regarding claim 13, Greenspan et al. disclose: 
A computer-implemented method comprising: 
…receiving a request to lock a region of the cache, the request specifying a starting and ending identifier of the region (FIGURE 3 Receive lock request 315; [0029] The cache controller 130 is configured to receive lock requests from a device such as the processor 105 or IO device 120. For example, the lock request may be a request to lock a cache way, or a specific memory address or block of memory addresses associated with the cache way)…
providing a response to the request for access by an issuer of the request (FIGURE 3 Lock way? Yes or No; [0029] The cache controller 130 determines whether to lock a way in the cache in response to the lock request), 
Greenspan et al. do not appear to explicitly teach “identifying locked regions of a cache…identifying a specific level of cache to lock, wherein the specific level of the cache to lock comprises one or more of level-1 (L1), level-2 (L2), or last level cache (LLC)…the response comprising:  a grant of the request or denial of the request based on at least one portion of the region being locked based on the table, wherein a denial of the request indicates at least one basis for declining the request.” However, Gambino discloses:
identifying locked regions of a cache in a table (FIG. 3; [0042] a memory table lock structure state 300 can include a plurality of cache lines as part of the lock management 206 of FIG. 2 to control a locked state 215 of the lockable portion 208 of the shared memory resource 204 of FIG. 2, such as a shared memory table; [0043] The LOCK_IS_HELD can indicate whether the lock is held (YES or NO)); 
…the response comprising: 
a grant of the request (FIG. 12 Step 1225 Mark the lock requesting core as owning the lock of the lockable portion of the shared memory resource) or denial of the request based on at least one portion of the region being locked based on the table (FIG. 12 Step 1210 Add a memory lock request, by the lock requesting core, to a lock waiting list associated with the lockable portion of the shared memory resource based on the shared location indicating the locked state), wherein a denial of the request indicates at least one basis for declining the request (FIG. 7 CPU_HOLDING_LOCK - 3; [0054]).
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
The combination of Greenspan et al. and Gambino do not appear to explicitly teach “identifying a specific level of cache to lock, wherein the specific level of the cache to lock comprises one or more of level-1 (L1), level-2 (L2), or last level cache (LLC).” However, Aggarwal et al. disclose:
…identifying a specific level of cache to lock, wherein the specific level of the cache to lock comprises one or more of level-1 (L1), level-2 (L2), or last level cache (LLC) ([0019] determine a type of the cache memory 203, i.e., L1 cache, L2 cache, and L3 cache that is to be selected)…
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
Regarding claim 14, Greenspan et al. further disclose: 
The method of claim 13, comprising: 
receiving a second request, the second request received after the request and the second request is for a different region than a region identified in the request ([0029] The device 120 can then send a second lock request for a different address to the cache controller 130).
Regarding claim 16, Greenspan et al. further disclose:
The method of claim 13, wherein the request comprises a specification of one or more of: a pin [0029] The cache controller 130 is configured to receive lock requests) or unpin ([0030] The cache controller 130 can unlock ways during regular system operation in response to a request from the device 120, for example, when the device 120 has finished a particular operation), top of range, bottom of range, or class of service.
Regarding claim 17, Greenspan et al. further discloses:
The method of claim 13, wherein the request comprises a specification of two or more of: 
a number of sets, number of ways ([0028] Some or all of the ways 145 in the cache sets 140 are lockable. In some embodiments, a specific number of ways 145 within a set 140 are lockable for a device 120 using a lock limit, as described herein. In some embodiments, a specific number of ways 145 within a set 140 are lockable for a single requesting agent (e.g., device 120), a group of requesting agents, or overall for the cache 125), or class of service.
Regarding claim 18, Greenspan et al. further disclose: 

an indication the region is locked, a way limit is reached ([0029] When a threshold number of ways in a given set have been locked for the device 120 (e.g., when the number of ways locked for the set is equal to a lock limit), the cache controller 130 can deny the lock request and issue a rejection to the device 120), a set limit is reached, an expansion is possible.
Regarding claim 20, Greenspan et al. disclose: 
A system comprising: 
a central processing unit (FIGURE 1A Processor 105) comprising at least one core ([0024] Processor 105 may include…multiple execution cores) and at least one cache (FIGURE 1A Set Associative Cache 125) and 
a cache lock controller (FIGURE 1A Cache Controller 130) coupled to the central processing unit (FIGURE 1A Processor 105), the cache lock controller comprising: 
data to identify one or more regions of a cache that are locked or available to be locked in response to a request to lock a region of the cache and 
circuitry (FIGURE 1A Cache Controller 130) to read the request to lock a portion of a cache (FIGURE 3 Receive lock request 315; [0029] The cache controller 130 is configured to receive lock requests from a device such as the processor 105 or IO device 120. For example, the lock request may be a request to lock a cache way, or a specific memory address or block of memory addresses associated with the cache way) and indicate whether the request is granted or denied (FIGURE 3 Lock way? Yes or No; [0029] The cache controller 130 determines whether to lock a way in the cache in response to the lock request), wherein the cache comprises different types of cache devices (FIGs. 1A/1B; [0027] The cache 125 shown may represent one or more levels of cache within one or more cores, a set of one or more shared cache units and external memory 110. The set of shared cache units may include one or more mid-level caches, such as level 2 (L2), level 3 (L3), level 4 (L4), or other levels of cache, a last level cache (LLC), and/or combinations thereof), wherein the request to lock a portion of the cache comprises a request to lock a portion of at least one of the different types of cache devices ([0029] cache controller 130 to manage operations at the cache 125…the lock request may be a request to lock a cache way, or a specific memory address or block of memory addresses associated with the cache way. The cache controller 130 determines whether to lock a way in the cache in response to the lock request), wherein the request comprises an identified region of the cache to lock ([0029]) and identifying a specific level of cache to lock, wherein the specific level of the cache to lock comprises one or more of level-1 (L1), level-2 (L2), or last level cache (LLC), and wherein the circuitry is to provide a response ([0029] the cache controller 130 can deny the lock request and issue a rejection to the device 120)…
Greenspan et al. do not appear to explicitly teach “data to identify one or more regions of a cache that are locked or available to be locked in response to a request to lock a region of the cache and…identifying a specific level of cache to lock, wherein the specific level of the cache to lock comprises one or more of level-1 (L1), level-2 (L2), or last level cache (LLC)… to grant the request based at least on the identified region being unlocked, or a response to deny the request to lock the portion of the cache based at least on the portion of the identified region being identified as locked by the data.” However, Gambino discloses:
…data to identify one or more regions of a cache that are locked or available to be locked in response to a request to lock a region of the cache (FIG. 3; [0042] a memory table lock structure state 300 can include a plurality of cache lines as part of the lock management 206 of FIG. 2 to control a locked state 215 of the lockable portion 208 of the shared memory resource 204 of FIG. 2, such as a shared memory table; [0043] The LOCK_IS_HELD can indicate whether the lock is held (YES or NO)) and 
… provide a response to grant the request based at least on the identified region being unlocked (FIG. 12 Step 1225 Mark the lock requesting core as owning the lock of the lockable portion of the shared memory resource), or a response to deny the request to lock the portion of the cache based at least on the portion of the identified region being identified as locked by the data (FIG. 12 Step 1210 Add a memory lock request, by the lock requesting core, to a lock waiting list associated with the lockable portion of the shared memory resource based on the shared location indicating the locked state).
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
The combination of Greenspan et al. and Gambino do not appear to explicitly teach “identifying a specific level of cache to lock, wherein the specific level of the cache to lock comprises one or more of level-1 (L1), level-2 (L2), or last level cache (LLC).” However, Aggarwal et al. disclose:
…identifying a specific level of cache to lock, wherein the specific level of the cache to lock comprises one or more of level-1 (L1), level-2 (L2), or last level cache (LLC) ([0019] determine a type of the cache memory 203, i.e., L1 cache, L2 cache, and L3 cache that is to be selected)…
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
Regarding claim 21, Greenspan et al. further disclose: 
([0029] The device 120 can then send a second lock request for a different address to the cache controller 130).
Regarding claim 23, Greenspan et al. further disclose:
The system of claim 20, wherein the request comprises a specification of one or more of: 
a pin ([0029] The cache controller 130 is configured to receive lock requests) or unpin ([0030] The cache controller 130 can unlock ways during regular system operation in response to a request from the device 120, for example, when the device 120 has finished a particular operation), top of range, bottom of range, or class of service.
Regarding claim 24, Greenspan et al. further discloses:
The system of claim 20, wherein when the response comprises an indication of a denied request and the indication comprises one or more of: 
an indication a region is locked, a way limit is reached ([0029] When a threshold number of ways in a given set have been locked for the device 120 (e.g., when the number of ways locked for the set is equal to a lock limit), the cache controller 130 can deny the lock request and issue a rejection to the device 120), a set limit is reached, an expansion is possible, indication that a capacity limit has been reached, or an indication that the controller tried to defragment the region but still failed.
Regarding claim 25, Greenspan et al. further disclose: 
The controller of claim 1, wherein the different types of cache devices comprise two or more of: 
(FIGs. 1A/1B; [0027] The cache 125 shown may represent one or more levels of cache within one or more cores, a set of one or more shared cache units and external memory 110. The set of shared cache units may include one or more mid-level caches, such as level 2 (L2), level 3 (L3), level 4 (L4), or other levels of cache, a last level cache (LLC), and/or combinations thereof), decoded instruction stream cache, or a translation lookaside buffer (TLB).
Regarding claim 26, Greenspan et al. further disclose: 
The controller of claim 1, wherein the different types of cache devices comprise a decoded instruction stream cache or a translation lookaside buffer (TLB) (FIG. 6B Data TLB Unit 672) and one or more of: 
level-1 cache, level-2 cache, level-3 cache, last level cache (LLC) (FIGs. 1A/1B; [0027] The cache 125 shown may represent one or more levels of cache within one or more cores, a set of one or more shared cache units and external memory 110. The set of shared cache units may include one or more mid-level caches, such as level 2 (L2), level 3 (L3), level 4 (L4), or other levels of cache, a last level cache (LLC), and/or combinations thereof).
Regarding claim 27, Greenspan et al. further disclose: 
The controller of claim 1, wherein the controller (FIGURE 8 Integrate Memory Controller Unit(s) 814) is to manage use of the cache for access by a first core (FIGURE 8 Cache Unit(s) 804A of Core 802A) and manage use of a second cache accessible to a second core (FIGURE 8 Cache Unit(s) 804N of Core 802N) and wherein: 
the circuitry (FIGURE 1A Cache Controller 130) is to read a request to lock a portion of the second cache (FIGURE 3 Receive lock request 315; [0029] The cache controller 130 is configured to receive lock requests from a device such as the processor 105 or IO device 120. For example, the lock request may be a request to lock a cache way, or a specific memory address or block of memory addresses associated with the cache way) and indicate whether the request is granted or denied (FIGURE 3 Lock way? Yes or No; [0029] The cache controller 130 determines whether to lock a way in the cache in response to the lock request).
However, Greenspan et al. does not appear to explicitly teach “the data is to identify one or more regions of the second cache that are locked and available to be locked in response to a request to lock a region of the second cache” while Gambino further discloses:
the data is to identify one or more regions of the second cache that are locked and available to be locked in response to a request to lock a region of the second cache(FIG. 3; [0042] a memory table lock structure state 300 can include a plurality of cache lines as part of the lock management 206 of FIG. 2 to control a locked state 215 of the lockable portion 208 of the shared memory resource 204 of FIG. 2, such as a shared memory table; [0043] The LOCK_IS_HELD can indicate whether the lock is held (YES or NO)) and
Regarding claim 28, Greenspan et al. further disclose: 
The controller of claim 1, comprising: 
circuitry (FIG. 1A Cache Controller 130) to lock the portion of the cache associated with the granted request ([0029] cache controller 130 is configured to receive lock requests from a device such as the processor 105 or IO device 120. For example, the lock request may be a request to lock a cache way, or a specific memory address or block of memory addresses associated with the cache way. The cache controller 130 determines whether to lock a way in the cache in response to the lock request).
Regarding claim 30, Greenspan et al. disclose: 
(FIGURE 1A Processor 105), cause the one or more processors to: 
read a request to lock a portion of the cache (FIGURE 3 Receive lock request 315; [0029] The cache controller 130 is configured to receive lock requests from a device such as the processor 105 or IO device 120. For example, the lock request may be a request to lock a cache way, or a specific memory address or block of memory addresses associated with the cache way) and indicate whether the request is granted or denied (FIGURE 3 Lock way? Yes or No; [0029] The cache controller 130 determines whether to lock a way in the cache in response to the lock request), wherein the cache comprises different types of cache devices (FIGs. 1A/1B; [0027] The cache 125 shown may represent one or more levels of cache within one or more cores, a set of one or more shared cache units and external memory 110. The set of shared cache units may include one or more mid-level caches, such as level 2 (L2), level 3 (L3), level 4 (L4), or other levels of cache, a last level cache (LLC), and/or combinations thereof), wherein 
the request to lock a portion of the cache comprises a request to lock a portion of at least one of the different types of cache devices ([0029] cache controller 130 to manage operations at the cache 125…the lock request may be a request to lock a cache way, or a specific memory address or block of memory addresses associated with the cache way. The cache controller 130 determines whether to lock a way in the cache in response to the lock request) and an identification of a specific level of cache to lock ([0029]), 
the…level of the cache to lock comprises one or more of level-1 (L1), level-2 (L2), or last level cache (LLC), 
([0029] the cache controller 130 can deny the lock request and issue a rejection to the device 120), 
the circuitry is to provide a response ([0029])…
Greenspan et al. do not appear to explicitly teach “data to identify one or more regions of a cache that are locked or available to be locked in response to a request to lock a region of the cache and…identifying a specific level of cache to lock, wherein the specific level of the cache to lock comprises one or more of level-1 (L1), level-2 (L2), or last level cache (LLC)… to grant the request based at least on the identified region being unlocked, or a response to deny the request to lock the portion of the cache based at least on the portion of the identified region being identified as locked by the data.” However, Gambino discloses:
…the circuitry is to provide a response to grant the request based at least on the identified region being unlocked (FIG. 12 Step 1225 Mark the lock requesting core as owning the lock of the lockable portion of the shared memory resource), or a response to deny the request to lock the portion of the cache based at least on the portion of the identified region being identified as locked by data (FIG. 12 Step 1210 Add a memory lock request, by the lock requesting core, to a lock waiting list associated with the lockable portion of the shared memory resource based on the shared location indicating the locked state), and 
the data is to identify one or more regions of the cache that are locked or available to be locked in response to a request to lock a region of the cache (FIG. 3; [0042] a memory table lock structure state 300 can include a plurality of cache lines as part of the lock management 206 of FIG. 2 to control a locked state 215 of the lockable portion 208 of the shared memory resource 204 of FIG. 2, such as a shared memory table; [0043] The LOCK_IS_HELD can indicate whether the lock is held (YES or NO)).
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
The combination of Greenspan et al. and Gambino disclose a lock request to lock a cache way, or a specific memory address or block of memory addresses associated with the cache way. The combination of Greenspan et al. and Gambino do not appear to explicitly teach “an identification of a specific level of cache to lock, wherein the specific level of the cache to lock comprises one or more of level-1 (L1), level-2 (L2), or last level cache (LLC).” However, Aggarwal et al. disclose:
…an identification of a specific level of cache to lock, the specific level of the cache to lock comprises one or more of level-1 (L1), level-2 (L2), or last level cache (LLC) ([0019] determine a type of the cache memory 203, i.e., L1 cache, L2 cache, and L3 cache that is to be selected)… 
The motivation for combining is based on the same rational presented for rejection of independent claim 1.

Claims 3, 6, 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Greenspan et al., Gambino, and Aggarwal et al. as applied to claim 1 above, and further in view of Green (US 6,044,478).
Regarding claim 3, Greenspan et al., Gambino, and Aggarwal et al. do not appear to explicitly teach while Green discloses:
(FIG. 10 Cache-Lock MSR 228; Col 14, line 7:  The processor 200 preferably includes at least four model specific registers (MSRs); Col 19, lines 3-23:  High level "sophisticated" commands are passed through a so-called "cache-lock" model specific register (MSR) 228. It is to be understood that that cache-lock MSR 228 may be a plurality of registers without departing from the scope of the present invention. The high level command need not reference physical addresses to lock down regions within the L1 cache 216. Rather, the high level command may pass parameters through the cache-lock MSR 228 indicating its needs (e.g. it needs a 5k byte block of RAM) to drive a microcoded engine 230. The microcoded engine 230 then sets the state bits in the cache tag 224 to Locked-Valid for a 5K byte block of memory within the L1 cache 216) or memory-mapped I/O (MMIO).
Greenspan et al., Gambino, Aggarwal et al., and Green are analogous art because Greenspan et al. teach locking of ways in a set-associative cache; Gambino teaches memory lock serialization in a multi-processing system; Aggarwal et al. teaches hierarchical cache memory locking; and Green teaches a method of caching that permits finely granular, programmable regions to be locked-down.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Greenspan et al., Gambino, Aggarwal et al., and Green before him/her, to modify the combined teachings of Greenspan et al., Gambino, and Aggarwal et al. with the teachings of Green because model specific registers are used to control hardware and software-related features of the cache such as programming/locking regions for cache line/sectors on a finely granular basis (Green Col 19, line 43). The combination would 
Regarding claim 6, Greenspan et al., Gambino, and Aggarwal et al. do not appear to explicitly teach while Green discloses: 
The controller of claim 1, wherein a response comprises one or more of: 
a check bit (Col 19, line 17:  A status bit is sent back by the microcoded engine 230 to indicate completion. The status bit may take the form of an exception, an interrupt, or as a settable bit in the cache-lock MSR 228), structure type code, or error code.
The motivation for combining is based on the same rational presented for rejection of claim 3.
Regarding claim 15, Greenspan et al., Gambino, and Aggarwal et al. do not appear to explicitly teach while Green discloses:
The method of claim 13, comprising: 
reading the request from a register and writing a response to the register, wherein the register comprises a model specific register (MSR) (FIG. 10 Cache-Lock MSR 228; Col 14, line 7:  The processor 200 preferably includes at least four model specific registers (MSRs); Col 19, lines 3-23:  High level "sophisticated" commands are passed through a so-called "cache-lock" model specific register (MSR) 228. It is to be understood that that cache-lock MSR 228 may be a plurality of registers without departing from the scope of the present invention. The high level command need not reference physical addresses to lock down regions within the L1 cache 216. Rather, the high level command may pass parameters through the cache-lock MSR 228 indicating its needs (e.g. it needs a 5k byte block of RAM) to drive a microcoded engine 230. The microcoded engine 230 then sets the state bits in the cache tag 224 to Locked-Valid for a 5K byte block of memory within the L1 cache 216. A status bit is sent back by the microcoded engine 230 to indicate completion. The status bit may take the form of an exception, an interrupt, or as a settable bit in the cache-lock MSR 228. The use of high level "sophisticated" commands and the "cache-lock" MSR 228 relieves the programmer of setting individual lock status/valid bits (e.g. MESI state bits) for each line/sector) or memory-mapped I/O (MMIO).
The motivation for combining is based on the same rational presented for rejection of claim 3.
Regarding claim 22, Greenspan et al., Gambino, and Aggarwal et al. do not appear to explicitly teach while Green discloses:
The system of claim 20, wherein to read the request, the circuitry is to read a register, wherein the register comprises a model specific register (MSR) (FIG. 10 Cache-Lock MSR 228; Col 14, line 7:  The processor 200 preferably includes at least four model specific registers (MSRs); Col 19, lines 3-23:  High level "sophisticated" commands are passed through a so-called "cache-lock" model specific register (MSR) 228. It is to be understood that that cache-lock MSR 228 may be a plurality of registers without departing from the scope of the present invention. The high level command need not reference physical addresses to lock down regions within the L1 cache 216. Rather, the high level command may pass parameters through the cache-lock MSR 228 indicating its needs (e.g. it needs a 5k byte block of RAM) to drive a microcoded engine 230. The microcoded engine 230 then sets the state bits in the cache tag 224 to Locked-Valid for a 5K byte block of memory within the L1 cache 216) or memory-mapped I/O (MMIO).
The motivation for combining is based on the same rational presented for rejection of claim 3.
Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Greenspan et al., Gambino, and Aggarwal et al. as applied to claim 1 above, and further in view of Glasco et al. (US 8,874,844).
Regarding claim 12, Greenspan et al., Gambino, and Aggarwal et al. do not appear to explicitly teach while Glasco et al. disclose: 
The controller of claim 1, wherein the request comprises a data retention policy to specify an eviction rate for content in the cache (Col 1, line 49:  A dynamically sized buffer eviction class is specified for the aligned intermediate data that indicates that other data stored in the cache is evicted from the cache before the aligned intermediate data is evicted from the cache. The write request including the aligned intermediate data is output with an indication of the dynamically sized buffer eviction class; Col 11, line 12:  Read or write requests are transmitted from GPC 208 to L2 cache 350…L2 cache 350 also receives read and write requests from ROP 360. L2 cache 350 includes an arbiter to select between requests received from multiple GPCs 208 and ROP 360. The requests specify an eviction class that is used to segregate the data in segregated data storage 525 and identify data that can be evicted to free up cache lines in segregated data storage 525).
Greenspan et al., Gambino, Aggarwal et al., and Glasco et al. are analogous art because Greenspan et al. teach locking of ways in a set-associative cache; Gambino teaches memory lock serialization in a multi-processing system; Aggarwal et al. teach…; and Glasco et al. teaches caching.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Greenspan et al., Gambino, Aggarwal et al. and Glasco et al. before him/her, to modify the combined teachings of Greenspan et al., Gambino, 
Regarding claim 19, Greenspan et al., Gambino, and Aggarwal et al. do not appear to explicitly teach while Glasco et al. disclose: 
The method of claim 13, wherein the request comprises a data retention policy and comprising applying the data retention policy to the cache (Col 1, line 49:  A dynamically sized buffer eviction class is specified for the aligned intermediate data that indicates that other data stored in the cache is evicted from the cache before the aligned intermediate data is evicted from the cache. The write request including the aligned intermediate data is output with an indication of the dynamically sized buffer eviction class; Col 11, line 12:  Read or write requests are transmitted from GPC 208 to L2 cache 350…L2 cache 350 also receives read and write requests from ROP 360. L2 cache 350 includes an arbiter to select between requests received from multiple GPCs 208 and ROP 360. The requests specify an eviction class that is used to segregate the data in segregated data storage 525 and identify data that can be evicted to free up cache lines in segregated data storage 525) or translation lookaside buffer (TLB).
The motivation for combining is based on the same rational presented for rejection of claim 12.

Claims 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Greenspan et al., Gambino, and Aggarwal et al. as applied to claim 1 above, and further in view of Kuesel et al. (US 2013/0191600).
Regarding claim 29, Greenspan et al., Gambino, and Aggarwal et al. do not appear to explicitly teach while Kuesel et al. disclose: 
The controller of claim 1, wherein: 
the request to lock a portion of the cache is received from an application of first priority level, the circuitry is to receive a request to lock the portion of the cache from a second application of a second priority level, and based on the second priority level being a higher priority level than that of the first priority level, the circuitry is to permit storage of content by the second application in the portion of the cache and cause eviction of content stored in the portion of the cache by the application (FIG. 9 step 370 Select the Locked Cache Line Having a Least Prioritized Lock Indicator; [0081] software lock indicator may be configured to be set by a software thread and/or process executing on an execution unit of a processor, such that the process may lock one or more cache lines in the cache memory that the process will process in the near future. As such, these two lock indicators may be set in response to different events, and may indicate a different type of lock. In some embodiments of the invention, a priority of the software lock indicator as compared to the injection lock indicator may be maintained by the cache injection logic in prioritization data. In these embodiments, the cache injection logic may access such lock prioritization data to determine which lock indicator is of lower priority as compared to the other lock indicator (block 368). The cache injection logic may select a locked cache line for unlocking and eviction based on the priority of the particular lock indicator associated with each locked cache line (block 370)).
Greenspan et al., Gambino, Aggarwal et al., and Kuesel et al. are analogous art because Greenspan et al. teach locking of ways in a set-associative cache; Gambino teaches memory lock serialization in a multi-processing system; Aggarwal et al. teaches hierarchical cache memory locking; and Kuesel et al. teaches cache line eviction prioritization.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Greenspan et al., Gambino, Aggarwal et al., and Kuesel et al. before him/her, to modify the combined teachings of Greenspan et al., Gambino, and Aggarwal et al. with the eviction prioritization method of Kuesel et al. because the method would enable locked cache lines to be evicted from the cache memory in response to a cache line of higher priority needing to be injected and locked in the cache memory (Kuesel et al. [0012]).
Regarding claim 31, Greenspan et al., Gambino, and Aggarwal et al. do not appear to explicitly teach while Kuesel et al. disclose: 
The at least one non-transitory computer-readable medium of claim 30, wherein the request to lock a portion of the cache is received from an application of first priority level and comprising instructions stored thereon, that if executed by one or more processors, cause the one or more processors to: receive a request to lock the portion of the cache from a second application of a second priority level, and based on the second priority level being a higher priority level than that of the first priority level, permit storage of content by the second application in the portion of the cache and cause eviction of content stored in the portion of the cache by the application (FIG. 9 step 370 Select the Locked Cache Line Having a Least Prioritized Lock Indicator; [0081] software lock indicator may be configured to be set by a software thread and/or process executing on an execution unit of a processor, such that the process may lock one or more cache lines in the cache memory that the process will process in the near future. As such, these two lock indicators may be set in response to different events, and may indicate a different type of lock. In some embodiments of the invention, a priority of the software lock indicator as compared to the injection lock indicator may be maintained by the cache injection logic in prioritization data. In these embodiments, the cache injection logic may access such lock prioritization data to determine which lock indicator is of lower priority as compared to the other lock indicator (block 368). The cache injection logic may select a locked cache line for unlocking and eviction based on the priority of the particular lock indicator associated with each locked cache line (block 370)).
The motivation for combining is based on the same rational presented for rejection of claim 29.

Response to Arguments
Applicant's arguments filed October 12, 2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TRACY A WARREN/Primary Examiner, Art Unit 2137